     Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 1 of 13




                   United States District Court
                     District of Massachusetts


                                 )
Genezaret Castillo,              )
                                 )
          Plaintiff,             )
                                 )
          v.                     )
                                 )       Civil Action No.
Andrew Saul, Commissioner of the )       19-01456-NMG
Social Security Administration, )
                                 )
          Defendant.             )
                                 )


                         MEMORANDUM & ORDER

GORTON, J.

     Genezaret Castillo (“Castillo” or “plaintiff”) filed this

action appealing the denial of her application for disability

benefits against Andrew Saul, Commissioner of the Social

Security Administration (“the Commissioner” or “defendant”).

Castillo alleges that she was improperly denied disability

insurance benefits and that the decision of the presiding

administrative law judge (“ALJ”) was erroneous and unsupported

by substantial evidence.    For the reasons that follow, the

Commissioner’s decision will be affirmed.




                                  -1-
     Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 2 of 13




I.   Background

     A.    Employment History and Alleged Disability

     Castillo was 40 years old at the time of her alleged onset

date of May 24, 2014.    She claims disability due to numerous

impairments, including positional vertigo and degenerative disc

disease at lumbar spine status-post neurosurgery, fibromyalgia,

right shoulder degenerative joint disease, hypertension,

hypothyroidism, diabetes mellitus type 2, gastroesophageal

reflux disease, obesity level II, rosacea, osteopenia, anxiety

and major depressive disorder.

     Castillo’s employment history includes work as a medical

secretary in 2005 and 2006, a school secretary from 2006 to 2011

and a special education assistant from 2011 to 2014.        She has

not engaged in substantial gainful activity since the alleged

onset date.

     Castillo also avers that she is unable to communicate in

English.

     B.    Procedural Background

     In January, 2015, Castillo filed an application for Period

of Disability and Disability Insurance Benefits under Title II

of the Social Security Act (“the Act”) alleging disability and

inability to work.   In June, 2015, the Commissioner denied her




                                  -2-
     Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 3 of 13




application and reaffirmed his decision after reconsideration in

August, 2015.

     Thereafter, Castillo filed a request for a hearing which

was granted and held by videoconference in April, 2018, before

ALJ Viera-Vargas.     Castillo was represented by counsel and an

impartial vocational expert (“the VE”) also appeared at the

hearing.   In May, 2018, the ALJ found that Castillo was not

disabled as defined in 42 U.S.C. §§ 416(i) and 423(d) (“the

Decision”).

     Castillo filed a timely request for review with the Appeals

Council, claiming that the Decision was not supported by the

evidence of record.     In March, 2019, the Appeals Council denied

Castillo’s request for review, effectively rendering the

Decision final.

     After exhausting all administrative remedies, Castillo

filed the instant action in the United States District Court for

the District of Puerto Rico on May 14, 2019.       Pursuant to the

designation of Chief Judge Jeffrey R. Howard of the First

Circuit Court of Appeals, the case was transferred to this Court

in April, 2020.

     C.    The Regulatory Framework

     To obtain benefits under § 223 of the Act, an individual

must demonstrate that she is unable


                                  -3-
     Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 4 of 13




     to engage in any substantial gainful activity by
     reason of any medically determinable physical or
     mental impairment which can be expected to result in
     death or which has lasted or can be expected to last
     for a continuous period of not less than 12 months.

42 U.S.C. § 423(d)(1)(A).

     The impairment must be of such severity that the claimant

is not only unable to continue her previous work but also unable

to engage in other kinds of substantial work that exist in the

national economy fitting her age, education and work experience.

42 U.S.C. § 423(d)(2)(A).

     To determine whether an individual is disabled, the ALJ

determines whether 1) the claimant is engaging in “substantial

gainful activity”, 2) the claimant has a severe medically

determinable impairment, 3) the impairment is equivalent to an

impairment enumerated in the Code of Federal Regulations, 4) the

claimant’s residual functional capacity (“RFC”) meets the

requirements of her previous work and 5) the claimant can

perform other work given her RFC, age, education and work

experience. 20 C.F.R. § 404.1520(a)(4)(i)-(v).

     Furthermore, the ALJ must determine whether the claimant

meets the insured status requirements of 42 U.S.C. §§ 416(i) and

423. Castillo’s earning records showed that she acquired

sufficient quarters of coverage to remain insured through

December 31, 2019.   Therefore, Castillo is required to establish



                                  -4-
     Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 5 of 13




disability on or before the date last insured to be entitled to

a period of disability and disability insurance benefits. See 42

U.S.C. § 423(a)(1)(A) & (c)(1).

     D.   The ALJ’s Decision

     The ALJ found that Castillo was not disabled and therefore

not entitled to disability insurance benefits.        The Decision was

supported by written evidence and testimony from Castillo and

the VE.

     At step one, the ALJ found that Castillo had not engaged in

“substantial gainful activity” since her alleged onset date.          At

step two, the ALJ found that Castillo had the following severe

physical impairments: 1) positional vertigo and degenerative

disc disease at lumbar spine status-post neurosurgery and 2)

fibromyalgia.   At step three, the ALJ found that Castillo did

not have an impairment or combination of impairments that met or

medically equaled the severity of any of the listed impairments

in 20 C.F.R. pt. 404, subpt. P, app. 1.

     At step four, the ALJ concluded that Castillo had the RFC

to perform “light work,” as defined in 20 C.F.R. § 404.1567(b),

with exceptions.   According to the ALJ, Castillo could lift,

carry, push and pull 20 pounds occasionally and 10 pounds

frequently.   Furthermore, Castillo could sit for six hours,

stand and walk for three hours in an eight-hour workday and



                                  -5-
       Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 6 of 13




occasionally operate foot controls, bilaterally.          Due to her

limitations, Castillo could never climb ladders, ropes or

scaffolds or work at unprotected heights, but she could

frequently climb ramps and stairs, kneel and occasionally

balance, stoop, crouch and crawl.         Accordingly, the ALJ found

that Castillo was capable of meeting the requirements of her

past work as a medical secretary and school secretary, and

therefore, Castillo was not disabled.

       Although an analysis of step five was not required under

the circumstances, the ALJ provided alternative findings

concluding that Castillo was capable of performing other jobs in

the national economy.      In reaching that conclusion, the ALJ

considered Castillo’s age, education, work experience and RFC in

conjunction with the Medical-Vocational Guidelines, 20 C.F.R.

pt. 404, subpt. P, app. 2.      Because Castillo had the RFC to

perform all or substantially all of the requirements of “light

work,” the ALJ found that Castillo was not disabled under the

Act.    The Appeals Council denied Castillo’s request for review

of the Decision.

II.    Social Security Disability Insurance Appeal

       A.   Legal Standard

       The Act gives United States District Courts (“District

Courts”) the power to affirm, modify or reverse an ALJ’s



                                    -6-
     Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 7 of 13




decision or to remand the case for a rehearing. 42 U.S.C.

§ 405(g).   A District Court’s review of an ALJ decision is not,

however, de novo. See Lizotte v. Sec’y of Health & Human Servs.,

654 F.2d 127, 128 (1st Cir. 1981).      The Act provides that the

findings of the Commissioner are conclusive if 1) they are

“supported by substantial evidence” and 2) the Commissioner has

applied the correct legal standard. See 42 U.S.C. § 405(g);

Seavey v. Barhart, 276 F.3d 1, 9 (1st Cir. 2001).        If those

criteria are satisfied, the Court must uphold the Commissioner’s

decision even if the record could justify a different

conclusion. Evangelista v. Sec’y of Health & Human Servs., 826

F.2d 136, 144 (1st Cir. 1987).     Substantial evidence means

evidence “reasonably sufficient” to support the ALJ’s

conclusion. See Doyle v. Paul Revere Life Ins. Co., 144 F.3d

181, 184 (1st Cir. 1998).

     B.     Application

     Castillo complains that the ALJ erred in denying her claim

for benefits because: 1) her RFC does not meet the requirements

of her past work as a medical secretary and school secretary and

2) the assessment of her RFC did not account for numerous severe

physical and mental impairments.

     The Commissioner responds that the ALJ properly denied

Castillo’s claim for benefits because substantial evidence



                                  -7-
     Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 8 of 13




supports the conclusion that Castillo was not disabled within

the meaning of the Act during the relevant work period.

          1.   Ability to Perform Past Relevant Work

     Castillo contends that her RFC to perform “light work”

prevents her from meeting the requirements of her past work as a

medical secretary and school secretary.

     First, she asserts that her past job as a school secretary

required her to lift objects between 25 and 50 pounds, exceeding

her RFC to lift, carry, push and pull 20 pounds occasionally and

10 pounds frequently.    Plaintiff’s contention is unavailing.

The ALJ concluded that Castillo’s limitations did not

significantly impede her functional abilities and, therefore,

would not preclude sustained work activity. Tr. 40-44.

     Even if Castillo’s RFC prevents her from working as a

school secretary, the evidence supports the conclusion that she

could work as a medical secretary because the job requires her

to lift only 10 pounds frequently. Tr. 88-90; see also Gray v.

Heckler, 760 F.2d 369, 372 (1st Cir. 1985) (“[A] claimant does

not make a prima facie showing of disability merely by

establishing that she cannot return to a particular prior job.

Rather, the claimant must establish an inability to return to

her former type of work.”).     Furthermore, the ALJ relied heavily

on the opinion of the VE to assess the effect of Castillo’s



                                  -8-
     Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 9 of 13




exertional and non-exertional limitations on her ability to

perform past jobs and other occupations in the national economy.

Tr. 44-45, 66-73.   Accordingly, the ALJ’s assessment was

supported by substantial evidence.

     Second, Castillo argues that she is unable to meet the

requirements of her past jobs because she cannot communicate in

English.   In support of her position, she relies on the

Department of Labor’s Dictionary of Occupational Titles (“DOT”)

to demonstrate that the positions of medical secretary and

school secretary require knowledge of the English language.

Castillo further asserts that the ALJ should have assessed her

current ability to perform those jobs even though she had

previously done so without fluency in English.

     The DOT only describes occupations as generally performed,

however, and does not list a range of requirements for each

occupation in specific settings. SSR 004-p.       A claimant is

deemed capable of performing past relevant work if her RFC

allows her to do the job “either as the claimant actually

performed it or as generally performed in the national economy.”

20 C.F.R. §§ 404.1560(b)(2), 416.960(b)(2).       Here, although

Castillo does not speak English, she admits that she was able to

perform both of the jobs that she now claims an inability to




                                  -9-
     Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 10 of 13




perform.   Therefore, substantial evidence supports the ALJ’s

finding that she is capable of performing her past jobs.

     Finally, Castillo asserts that the Decision was deficient

under SSR 82-62 because it did not develop and fully explain the

determination that Castillo’s RFC allows her to perform past

relevant work.   Specifically, Castillo contends that the

Decision did not provide a rationale that followed an orderly

pattern or identified how particular evidence led to the ALJ’s

conclusion.   Castillo also submits that the Decision did not

describe the weight attributed to pertinent medical and

nonmedical factors or include findings of fact as to the

physical and mental demands of her prior employment.

     To the contrary, the Decision is consistent with SSR 82-62

and is supported by the available evidence.        The ALJ relied on

the VE’s opinion and the evidence of record in concluding that

Castillo was physically and mentally capable of performing past

jobs as a medical secretary and school secretary as well as

other jobs in the national economy. Tr. 66-73, 84-91.

Furthermore, in determining Castillo’s RFC, the ALJ attributed

great weight to the opinions of medical consultants Dr. Brenda

Concepcion and Dr. Doris M. Iturrino. Tr. 44.        The ALJ also

noted that, although generally more weight is attributed to a

claimant’s treating sources, the record in the instant case was




                                  -10-
      Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 11 of 13




devoid of evidence indicating that Castillo is disabled or

possesses limitations greater than those found in the Decision.

Id.   Accordingly, there is adequate support in the record for

the ALJ’s findings and conclusion that Castillo can perform past

relevant work with her assigned RFC.

           2.     RFC Assessment and Subsequent Evaluation

      Castillo also asserts that the ALJ ignored other relevant

severe impairments when assessing her RFC, leading to erroneous

conclusions at steps four and five of the sequential evaluation.

      First, Castillo claims that the ALJ ignored or failed to

discuss medical evidence proving that she suffers from certain

severe physical and mental impairments, including, inter alia,

diabetes mellitus type 2, anxiety and major depressive disorder.

That contention is without merit.         In step two of the sequential

evaluation, the ALJ explicitly cited and considered most of the

medical evidence of record and Castillo’s testimony in

concluding that the alleged impairments were not severe. Tr. 39-

40, 55-66.      Furthermore, in determining Castillo’s RFC and

proceeding through step four, the ALJ again considered all

alleged impairments, including those it concluded were non-

severe, and referenced most of the medical evidence of record.

Tr. 40-45.      Therefore, the ALJ’s assessment was supported by

substantial evidence.



                                   -11-
      Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 12 of 13




      Castillo also argues that both the RFC assessment and the

subsequent determination that she is capable of performing past

relevant work were improper because the ALJ did not identify her

functional limitations and assess her work-related abilities on

a function-by-function basis.      Specifically, Castillo contends

that the ALJ did not account for how her mental and emotional

conditions diminished her ability to perform work.

      This Court disagrees.     The ALJ is responsible for “weighing

conflicting evidence, where reasonable minds could differ as to

the outcome.” Seavey, 276 F.3d at 10.        In so doing, the ALJ may

rely upon factors such as a vocational expert’s knowledge,

expertise and prior experience. Purdy v. Berryhill, 887 F.3d 17,

14 (1st Cir. 2018).     At step two, the ALJ discussed Castillo’s

mental treatment and diagnosis, concluding that the evidence of

record did not identify any signs or symptoms that would prevent

Castillo from engaging in meaningful work. Tr. 40.          Castillo’s

testimony also reveals that the ALJ considered her mental and

emotional conditions, including her psychiatric hospitalization.

Tr. 62.   Finally, the colloquy with the VE demonstrates that the

ALJ considered hypothetical scenarios based on Castillo’s

specific RFC and her alleged mental limitations. Tr. 69-70, 72-

73.   Accordingly, Castillo’s RFC assessment and the

determination regarding her ability to perform past jobs were

supported by substantial evidence because the ALJ either made a


                                   -12-
     Case 3:19-cv-01456-NMG Document 16 Filed 11/20/20 Page 13 of 13




common-sense judgment based on the record or relied on the VE’s

opinion. See Manso-Pizarro v. Sec'y of Health & Human Servs., 76

F.3d 15, 17 (1st Cir. 1996) (noting that an ALJ may not

interpret medical evidence unless a common-sense judgment can be

made without the involvement of a physician).

                                 ORDER

     In accordance with the foregoing, the decision of the

Commissioner to deny plaintiff’s application for disability

benefits is AFFIRMED.




So ordered.



                                   /s/ Nathaniel M. Gorton
                                   ____________________________
                                   Nathaniel M. Gorton
                                   United States District Judge



Dated November 20, 2020




                                  -13-
